Name: Commission Implementing Directive 2012/37/EU of 22Ã November 2012 amending certain Annexes of Council Directives 66/401/EEC and 66/402/EEC as regards the conditions to be satisfied by the seed of Galega orientalis Lam., the maximum weight of a seed lot of certain fodder plant species and the sample size of Sorghum spp. Text with EEA relevance
 Type: Directive_IMPL
 Subject Matter: marketing;  plant product;  means of agricultural production;  farming systems
 Date Published: 2012-11-23

 23.11.2012 EN Official Journal of the European Union L 325/13 COMMISSION IMPLEMENTING DIRECTIVE 2012/37/EU of 22 November 2012 amending certain Annexes of Council Directives 66/401/EEC and 66/402/EEC as regards the conditions to be satisfied by the seed of Galega orientalis Lam., the maximum weight of a seed lot of certain fodder plant species and the sample size of Sorghum spp. (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (1), and in particular Article 21a thereof, Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (2), and in particular Article 21a thereof, Whereas: (1) Hardseededness is a typical characteristic of Galega orientalis Lam. Therefore, the quality requirements of the species as regards minimum germination should be supplemented with certain information regarding that characteristic. (2) Directive 66/401/EEC provides for the maximum weight of a seed lot to avoid heterogeneity in lots as regards seed testing. (3) Since changes in seed production and marketing practices, in particular the increased size of the seed crop production and the methods of transporting seed suggested that an increase in the maximum prescribed lot weight for seed of grasses might be desirable, a temporary experiment was organised in accordance with Commission Decision 2007/66/EC (3). (4) That experiment showed that under the new conditions production plants are able to produce sufficiently homogenous seed lots of higher sizes. Therefore, Member States should be allowed to authorise the increase of the maximum weight of seed lots of grass species. (5) The conditions for seed production, field inspection, sampling and testing provided for in Directive 66/402/EEC are based on internationally accepted methods and standards, such as those established by the International Seed Testing Association (ISTA). (6) The quality requirements set for the species Sorghum spp. are mainly based on the species Sorghum bicolor (L.) Moench. As a result of the newly developed market for forage and biomass production the demand for other subspecies and hybrids of Sorghum spp. with smaller grain size and thinner and platter form has increased. Consequently, the requirements for separate subspecies should be further developed in order to take into consideration their seed characteristics. (7) The species Sorghum spp. should be differentiated into Sorghum bicolor (L.) Moench, Sorghum sudanense (Piper) Stapf and hybrids thereof, and their sample sizes should be adapted to the standards set by the ISTA. (8) Directives 66/401/EEC and 66/402/EEC should therefore be amended accordingly. (9) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DIRECTIVE: Article 1 Amendments to Directive 66/401/EEC Directive 66/401/EEC is amended as follows: (1) in Table A of Section I(2) of Annex II, concerning the entry for Galega orientalis Lam., in column 2 the number 60 is replaced by the following: 60 (a)(b); (2) in column 1 of Annex III, the entry for Poaceae (Gramineae) is replaced by the following: Poaceae (Gramineae) (4) Article 2 Amendment to Directive 66/402/EEC Annex III to Directive 66/402/EEC is amended as follows: (1) the entries for Sorghum bicolor, Sorghum bicolor x Sorghum sudanense and Sorghum sudanense are replaced by the following: 1 2 3 4 Sorghum bicolor (L.) Moench 30 900 900 Sorghum sudanense (Piper) Stapf 10 250 250 (2) the following entry is inserted after the entry for Sorghum sudanense (Piper) Stapf: 1 2 3 4 Hybrids of Sorghum bicolor (L.) Moench x Sorghum sudanense (Piper) Stapf 30 300 300 Article 3 Transposition 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 31 December 2013 at the latest. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the texts of the main provisions of national law, which they adopt in the field covered by this Directive. Article 4 Entry into force This Directive shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. Article 5 Addressees This Directive is addressed to the Member States. Done at Brussels, 22 November 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ 125, 11.7.1966, p. 2298/66. (2) OJ 125, 11.7.1966, p. 2309/66. (3) OJ L 32, 6.2.2007, p. 161. (4) The maximum lot weight may be increased to 25 tonnes if the supplier has been authorised for this purpose by the competent authority..